Ray, Judge.
The State appeals from the trial court’s grant of Jack Hughes’s motion to suppress the results of a blood test, contending that the trial court erred in concluding that the arresting officers lacked probable cause to request the blood test under the implied consent statute. For the following reasons, we reverse.
Upon review of a trial court’s grant or denial of a motion to suppress, we apply the clearly erroneous standard where the evidence is in dispute or the credibility of a witness is challenged, and
[the trial court’s] findings based upon conflicting evidence are analogous to the verdict of a jury and should not be *430disturbed by a reviewing court if there is any evidence to support it. Second, the trial court’s decision with regard to questions of fact and credibility must be accepted unless clearly erroneous. Third, the reviewing court must construe the evidence most favorably to the upholding of the trial court’s findings and judgment.
(Citation and footnote omitted.) Miller v. State, 288 Ga. 286, 286 (1) (702 SE2d 888) (2010). However, “where the evidence is uncontroverted and no question regarding the credibility of witnesses is presented, the trial court’s application of the law to undisputed facts is subject to de novo appellate review.” (Footnote omitted.) State v. Underwood, 283 Ga. 498, 500 (661 SE2d 529) (2008), quoting Vansant v. State, 264 Ga. 319, 320 (1) (443 SE2d 474) (1994); State v. Preston, 293 Ga. App. 94, 96 (666 SE2d 417) (2008), quoting Vansant, supra.
Here, the evidence adduced at the hearing on the motion to suppress shows that, on the morning of June 27, 2011, officers from the Columbus Police Department were dispatched to a motor vehicle accident. Hughes, then 17 years old, had driven through a red light and struck another driver before ultimately hitting a utility pole. The airbag in Hughes’s vehicle had deployed during the accident, filling the cabin of his pickup truck with a white powder. The driver of the other vehicle died as a result of injuries sustained in the collision.1
After the accident, one of the first responding officers, Officer Allen, saw Hughes standing off to the side of his vehicle and made contact with Hughes to determine if he was okay. Hughes said that he was okay, and he told Officer Allen that he believed he had fallen asleep while driving. Officer Allen observed that Hughes was unsteady on his feet, that his eyes were red and glassy with dilated pupils, and that he was slow and evasive in his responses to questioning.
Shortly thereafter, Corporal T. R. Greene arrived at the scene and took over the investigation. While speaking with Hughes, Corporal Greene also observed that Hughes was slow to answer questions, that he was unsteady on his feet, and that he seemed to have trouble staying awake. Hughes stated that he had had a long day before the accident, which started out with an early morning practice and a baseball game that ended at 11:00 a.m., followed by work from 12:00 p.m. to 4:00 p.m. Hughes further stated that he took a short nap after work and then went to a party with friends from about 9:00 p.m. to 3:00 a.m., then slept in his vehicle from about 3:00 a.m. to 5:00 a.m. *431Hughes admitted that there was alcohol present at the party, but he denied consuming any. When questioned about what had happened in the accident, Hughes stated that he had hit a telephone pole; he was unaware that he had struck another vehicle.
At this point, Corporal Greene did not believe that Hughes was under the influence, and Hughes was not asked to perform any field sobriety tests. Corporal Greene arrested Hughes for a red-light violation and homicide by vehicle. However, after providing Miranda2 warnings to Hughes, Corporal Greene and another officer performed a search of his person incident to arrest. During this search, the officers found socks in Hughes’s pockets that contained several pills.3 There was no evidence that Hughes was asked to identify the pills or asked whether he had recently ingested any of them. Corporal Greene suspected that some of the pills were Ecstasy and, when taking into consideration his earlier observations of Hughes’s demeanor and appearance, he believed that Hughes may have been under the influence of drugs. Corporal Greene then read the implied consent warning to Hughes, and Hughes submitted to a State-administered blood test.
Hughes filed a motion to suppress the results of the blood test, arguing that the officers lacked probable cause to believe that he was driving under the influence of drugs. At the hearing on the motion to suppress, the only witnesses who testified were the officers who responded to the scene of the accident and interacted with Hughes. Following the presentation of evidence, the trial court granted Hughes’s motion to suppress, finding that the officers did not have probable cause to invoke the implied consent statute.
On appeal, the State contends that the trial court erred in granting the motion. We agree.
In determining whether the evidence is sufficient to invoke the implied consent statute, the relevant inquiry is whether an officer had “reasonable grounds” to believe that a defendant had been driving a motor vehicle in violation of OCGA § 40-6-391. See OCGA § 40-5-55 (a). “[W]here the facts relevant to a suppression motion are undisputed, the proper standard of review on appeal is de novo, not clearly erroneous.” (Footnote omitted.) Underwood, supra.
In State v. Gray, 267 Ga. App. 753 (600 SE2d 626) (2004), the case relied upon by the trial court in granting Hughes’s motion to suppress, we applied the clearly erroneous standard to affirm the trial court’s grant of a motion to suppress the results of the defendant’s *432breath test where the trial court found that the arresting officer lacked credibility and that the defendant’s outward manifestations were the result of the automobile accident, rather than impairment caused by intoxication. Id. at 754-755 (1). In that case, the trial court found that the defendant had adequately demonstrated that another driver had caused the accident, and that the mere presence of alcohol in the defendant’s body did not warrant a finding of probable cause to arrest the defendant for driving under the influence because there was no evidence to indicate that the defendant was under the influence of alcohol to a degree which rendered her incapable of driving safely. Id. at 756 (2). The facts in Gray are distinguishable from those presented in this case.
Here, the fact that Hughes had drugs in his possession was not the only credible evidence that he may have been driving while impaired. The undisputed evidence also showed that Hughes was incapable of driving his vehicle safely and that he exhibited manifestations consistent with being impaired. The fact that drugs were found in his possession put into context his disjointed demeanor, and the combination of these facts provided the officers with a reasonable basis for believing that Hughes was driving under the influence. Although the officers did not perform any field sobriety testing, based upon the totality of the circumstances the officers reasonably believed that drugs may have been involved, and they asked Hughes to submit to a blood test.
Although the trial judge, as the trier of fact on the motion to suppress, was not obligated to believe the officers’ uncontradicted testimony regarding their observations of Hughes’s demeanor and appearance,4 the trial court’s order neither made any specific findings about the officers’ credibility nor rejected the officers’ testimony as to any of the above facts. Rather, the trial court found that Hughes’s manifestations “were consistent with the after-effects of an automobile collision where an airbag deployedf.]” Hughes contends that the trial court’s findings should be reviewed under the clearly erroneous standard, which would mean that the ruling of the trial court must be upheld if there is any evidence to support it. See Gray, supra. We disagree. The trial court found that the facts were entirely consistent with everything to which the officers testified, except for their subjective belief that probable cause existed to request a blood test. This latter point represents not a fact of the event, but rather a *433legal conclusion reached by the trial court upon its consideration of the undisputed facts. As the facts relevant to the motion to suppress are undisputed, the proper standard of review is de novo. See Underwood, supra; Vansant, supra; and Preston, supra.
The proper inquiry is whether the investigating officers, in light of all the facts and circumstances confronting them on the scene at that time, had a reasonable and objective basis for suspecting that Hughes was under the influence of a drug that contributed to the collision. See Preston, supra at 97, n. 13. The fact that there may be other explanations for Hughes’s unusual behavior and manifestations does not establish that the officers’ beliefs were unreasonable or that they lacked credibility. It is well settled that
[t]he facts necessary to establish probable cause for arrest are much less than those required to prove guilt beyond a reasonable doubt at trial; the test merely requires a probability — less than a certainty but more than a mere suspicion or possibility. Further, probable cause need not be defined in relation to any one particular element, but may exist because of the totality of circumstances surrounding a transaction.
(Punctuation and footnotes omitted.) Armour v. State, 315 Ga. App. 745, 746 (1) (728 SE2d 270) (2012). The trial court’s “finding” that Hughes’s physical manifestations were consistent with the aftereffects of the accident is not a fact that is central to whether the police officers had probable cause to ask for a drug test, but rather represents the trial court’s conclusion as to whether it could be proven that Hughes was in fact impaired. Ultimately, that decision is what the jury should be empaneled to decide in this case. The trial court’s inquiry should be limited simply to whether the police officers had reasonable grounds to believe that drugs were likely involved.
Here, the undisputed evidence shows that the officers had a reasonable and objective basis for believing that Hughes had been driving in violation of OCGA § 40-6-391. Hughes ran a red light and struck another vehicle, killing the other driver. He exhibited several signs of impairment, was wholly unaware of the collision that he had caused, had slept in his vehicle for a while after leaving a party where alcohol had been served, and, most importantly, had drugs in his possession. See Martin v. State, 214 Ga. App. 614, 615-616 (1) (448 SE2d 471) (1994) (circumstances giving officer probable cause to arrest for driving under the influence of drugs or alcohol included defendant’s dilated eyes and inability to explain how the accident occurred); Slayton v. State, 281 Ga. App. 650, 652 (1) (637 SE2d 67) *434(2006) (observations about suspect’s physical appearance, demeanor, behavior, and manner of driving can support a finding of impairment). Furthermore, the officers’ failure to conduct field sobriety testing in this case does not demand a finding that the officers lacked probable cause to request a blood test. “What matters is what the [officers] observed and reasonably believed.” Brown v. State, 302 Ga. App. 272, 274 (1) (690 SE2d 907) (2010) (evidence was sufficient to establish probable cause to arrest for driving under the influence, even in the absence of field sobriety testing, where defendant otherwise exhibited signs of intoxication and marijuana was found in defendant’s possession).
Under the totality of the circumstances, when viewed objectively from the standpoint of the officers at the time, we find that the facts were sufficient to give the officers probable cause upon which to request a blood test under the implied consent statute, regardless of whether a jury might later disagree with their suspicions as to why the collision occurred. See, e.g., Brown, supra, 302 Ga. App. at 273-274 (1); Preston, supra at 95-97. Accordingly, the trial court’s ruling must be reversed.

Judgment reversed.


Andrews, P. J., Dillard and McMillian, JJ., concur. Barnes, P. J., Doyle, P. J., and Miller, J., dissent.


 The fact that Hughes was driving and caused a wreck leading to a fatality was not in dispute on the motion to suppress.


 Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).


 Hughes did not challenge the authority of the search incident to arrest.


 See Brown v. State, 293 Ga. 787, 804 (3) (b) (2) (750 SE2d 148) (2013) (“[T]he trier of fact is not obligated to believe a witness even if the testimony is uncontradicted and may accept or reject any portion of the testimony.”) (citation and punctuation omitted).